Exhibit 99 9503 East 33rd Street Indianapolis, IN46235-4207 (800) CELADON (317) 972-7000 For More Information: Craig M. Koven Communications Manager (800) CELADON, Ext. 7041 317-972-7041 Direct ckoven@celadongroup.com FOR RELEASE October 21, 2008 4:01 p.m. ET CELADON GROUP REPORTS FIRST FISCAL QUARTER FINANCIAL RESULTS INDIANAPOLIS–Celadon Group, Inc. (NASDAQ: CLDN) today reported its financial and operating results for the three months ended Sept. 30, 2008, the first fiscal quarter of the Company's fiscal year ending June 30, 2009. Revenue for the quarter increased 9.8% to $146.9 million in the 2008 quarter from $133.8 million in the 2007 quarter.Freight revenue, which excludes fuel surcharges, was down4.0% to $109.3 million in the 2008 quarter from $113.9 million in the 2007 quarter. Net income increased 12.0% to $2.8 million in the 2008 quarter from $2.5 million for the same quarter last year.
